     Case 5:19-cv-01546-JGB-SHK Document 81 Filed 03/24/20 Page 1 of 5 Page ID #:747



 1    Timothy P. Fox (CA Bar 157750)
      tfox@creeclaw.org
 2    Elizabeth Jordan*
 3
      ejordan@creeclaw.org
      CIVIL RIGHTS EDUCATION AND
 4    ENFORCEMENT CENTER
      1245 E. Colfax Avenue, Suite 400
 5    Denver, CO 80218
      Tel: (303) 757-7901
 6    Fax: (303) 872-9072
 7    Lisa Graybill*
      lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8    Jared Davidson*                            sseaborn@dralegal.org
      jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9    SOUTHERN POVERTY LAW                       mriess@dralegal.org
10    CENTER                                     DISABILITY RIGHTS ADVOCATES
      201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11    New Orleans, Louisiana 70170               Berkeley, California 94704
      Tel: (504) 486-8982                        Tel: (510) 665-8644
12    Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
      Attorneys for Plaintiffs (continued on next page)
15

16
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
17                         EASTERN DIVISION – RIVERSIDE
18
       FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
19
                           Plaintiffs,
20                  v.                              PLAINTIFFS’ NOTICE OF
                                                    MOTION AND EMERGENCY
21                                                  MOTION FOR PRELIMINARY
       U.S. IMMIGRATION AND CUSTOMS
22     ENFORCEMENT, et al.,                         INJUNCTION; MEMORANDUM
                                                    OF POINTS AND AUTHORIES
23
                           Defendants.
24                                                  ORAL ARGUMENT REQUESTED

25                                                  Date: March 31, 2020
26

27

28



      PLAINTIFF’S EMG MOTION FOR PRELIM INJ
     Case 5:19-cv-01546-JGB-SHK Document 81 Filed 03/24/20 Page 2 of 5 Page ID #:748



 1
   William F. Alderman (CA Bar 47381)          Mark Mermelstein (CA Bar 208005)
 2 walderman@orrick.com                        mmermelstein@orrick.com
   Jake Routhier (CA Bar 324452)               ORRICK, HERRINGTON &
 3 jrouthier@orrick.com                        SUTCLIFFE LLP
 4 ORRICK,    HERRINGTON &
   SUTCLIFFE LLP
                                               777 South Figueroa Street
                                               Suite 3200
 5 405 Howard Street                           Los Angeles, CA 90017
   San Francisco, CA 94105                     Tel: (213) 629-2020
 6 Tel: (415) 773-5700                         Fax: (213) 612-2499
   Fax: (415) 773-5759
 7                                             Leigh Coutoumanos**
   Michael W. Johnson**                        lcoutoumanos@willkie.com
 8 mjohnson1@willkie.com                       WILLKIE FARR &
   Dania Bardavid**                            GALLAGHER LLP
 9 dbardavid@willkie.com                       1875 K Street NW, Suite 100
   Jessica Blanton**                           Washington, DC 20006
10 jblanton@willkie.com                        Tel: (202) 303-1000
11 Joseph Bretschneider**                      Fax: (202) 303-2000
   jbretschneider@willkie.com
12 WILLKIE FARR &                              Shalini Goel Agarwal
   GALLAGHER LLP                               (CA Bar 254540)
13 787 Seventh Avenue                          shalini.agarwal@splcenter.org
   New York, NY 10019                          SOUTHERN POVERTY LAW
14 Tel: (212) 728-8000                         CENTER
   Fax: (212) 728-8111                         106 East College Avenue
15                                             Suite 1010
   Maia Fleischman*                            Tallahassee, FL 32301
16 maia.fleischman@splcenter.org               Tel: (850) 521-3024
17 SOUTHERN
   CENTER
                 POVERTY LAW                   Fax: (850) 521-3001

18 2 South Biscayne Boulevard                  Maria del Pilar Gonzalez Morales
   Suite 3750                                  (CA Bar 308550)
19 Miami, FL 33131                             pgonzalez@creeclaw.org
   Tel: (786) 347-2056                         CIVIL RIGHTS EDUCATION
20 Fax: (786) 237-2949                         AND ENFORCEMENT CENTER
                                               1825 N. Vermont Avenue, #27916
21 Christina Brandt-Young*                     Los Angeles, CA 90027
   cbrandt-young@dralegal.org                  Tel: (805) 813-8896
22 DISABILITY RIGHTS                           Fax: (303) 872-9072
   ADVOCATES
23 655 Third Avenue, 14th Floor
24 New York, NY 10017
   Tel: (212) 644-8644
25 Fax: (212) 644-8636
26
   Attorneys for Plaintiffs (continued from previous page)
27 *Admitted Pro Hac Vice
   **Pro Hac Vice Application Forthcoming
28


      PLAINTIFF’S EMG MOTION FOR PRELIM INJ.
     Case 5:19-cv-01546-JGB-SHK Document 81 Filed 03/24/20 Page 3 of 5 Page ID #:749



 1             NOTICE OF MOTION AND MOTION FOR PRELIMINARY
 2                                          INJUNCTION
 3           TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
 4 ATTORNEYS OF RECORD HEREIN:
 5     NOTICE IS HEREBY GIVEN that on March 31, 2020 at 2:00 PM or at

 6 such other time as the Court may set the matter for hearing, Plaintiffs Faour
   Fraihat, Jimmy Sudney, Aristoteles Sanchez Martinez, Alex Hernandez, and
 7
   Martin Munoz on behalf of themselves an all others similarly situated, will and
 8
   hereby do move for an order granting a class-wide preliminary injunction1
 9
   requiring Defendants to:
10
          (i)   identify all people in ICE custody with one or more Risk Factors as
11
                defined in Plaintiffs’ motion;
12
          (ii) conduct a comprehensive, evidence-based assessment of medically
13
                necessary precautions that should be implemented to ensure the health
14
                and safety of such persons during the COVID-19 pandemic, including
15
                assurance that all such persons have timely access to competent,
16
                sufficient, and appropriately qualified staffing, medical care,
17
                screening, social distancing measures, sanitation methods, education,
18
                equipment, hospitals and all other medically necessary protective
19
                measures;;
20
          (iii) promptly (within 48 hours) effectuate the release of individuals with
21
                one or more Risk Factors if medically necessary safeguards cannot be
22
                immediately (within 24 hours) provided to ensure health and safety,
23
                and absent an individualized finding of dangerousness to community;
24
          (iv) modify its existing COVID-19 protocols to remediate all Protocol
25
26    1
        Although Local Rule 7-3 does not require a meet and confer for motions for preliminary
      injunctions, Plaintiffs’ counsel conferred with Defendants’ counsel regarding this motion on
27    March 23, 2020. See Declaration of Jared Davidson in Support of Plaintiffs’ Motion for Leave to
      File Emergency Motion for Provisional Class Certification.
28
      PLAINTIFF’S EMG MOTION FOR PRELIM INJ.

                                                     3
     Case 5:19-cv-01546-JGB-SHK Document 81 Filed 03/24/20 Page 4 of 5 Page ID #:750



 1                     Deficiencies;
 2              (v)    the appointment of a Special Master to oversee this process.
 3 Due to the rapidly evolving COVID-19 pandemic and the risk it poses to people in
 4 ICE custody with one or more Risk Factors, Plaintiffs, on behalf of themselves and
 5 all those similarly situated, respectfully request this Court to schedule a hearing as
                                                                             2
 6 soon as possible, and no later than March 31, 2020, via teleconference.
 7              This Motion is based on this Notice of Motion, the accompanying

 8 Memorandum of Points and Authorities, the supporting declarations, proposed
   order, all pleadings and papers filed in this action, and such additional papers and
 9
   arguments as may be presented at or in connection with the hearing.
10
   Dated: March 24, 2020                           Respectfully Submitted,
11
    /s/ Timothy P. Fox
12 Timothy P. Fox
13 Elizabeth Jordan                                /s/ Michael W. Johnson
   Maria del Pilar Gonzalez Morales                Michael W. Johnson
14 CIVIL RIGHTS EDUCATION AND                      Dania Bardavid
   ENFORCEMENT CENTER                              Leigh Coutoumanos
15
                                                   Jessica Blanton
16  /s/ Stuart Seaborn                             Joseph Bretschneider
   Stuart Seaborn                                  WILLKIE FARR &
17 Christina Brandt-Young                          GALLAGHER LLP
   Melissa Riess
18 DISABILITY RIGHTS                                /s/ Lisa Graybill
19 ADVOCATES                                       Lisa Graybill
   /s/ William F. Alderman                         Shalini Goel Agarwal
20 William F. Alderman                             Jared Davidson
   Mark Mermelstein                                Maia Fleischman
21 Jake Routhier                                   SOUTHERN POVERTY LAW
22 ORRICK,     HERRINGTON      &                   CENTER
   SUTCLIFFE LLP
23
24 Attorneys for Plaintiffs
25
      2
          Notice from Clerk stating: “In civil cases, no hearings will go forward except for emergency
26 time-sensitive matters, such as requests for temporary restraining orders and preliminary
27 injunctions, as ordered by the assigned judicial officer. Any hearings on emergency civil matters
      will proceed telephonically only.” Effective, March 23, 2020.
28
      PLAINTIFF’S EMG MOTION FOR PRELIM INJ.

                                                        4
     Case 5:19-cv-01546-JGB-SHK Document 81 Filed 03/24/20 Page 5 of 5 Page ID #:751



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      4127-9590-1219.3
                                                                                 1
